SUMMARY ORDER
Plaintiff-appellant Donna Simler appeals from a judgment of the District Court granting defendants’ motion for summary-judgment. See Simler v. Struzinsky, No. 3:02-cv1565 (D.Conn. March 30, 2005). Plaintiff originally brought claims pursuant to 42 U.S.C. § 1983 alleging violations of her constitutional rights to due process of law under the Fifth Amendment and to equal protection of the laws under the Fourteenth Amendment. Plaintiffs claims arose out of (1) a determination by the Branford Board of Education that she was ineligible for a retirement plan made available to certain school district employees; and (2) subsequent proceedings initiated by the Commissioner of Education of the State of Connecticut seeking revocation of plaintiffs teaching license.
On appeal, plaintiff argues that the District Court erred by, inter alia, (1) finding that her claims regarding participation in the retirement plan were barred by the statute of limitations; and (2) granting defendants’ motion for summary judgment under Fed.R.Civ.P. 56(a) as to all of plaintiffs’ claims for failure to raise genuine issues of material fact regarding the asserted constitutional violations.
Upon a review of the record, and substantially for the reasons set forth in the District Court’s careful and comprehensive opinion of March 30, 2005, we conclude *13that each of plaintiffs arguments is without merit.
Accordingly, we hereby AFFIRM the judgment of the District Court.